United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort Riley, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1028
Issued: August 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed an appeal of a December 7, 2006 decision of the Office
of Workers’ Compensation Programs finding she abandoned her request for a hearing. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit decision.
As the most recent merit decision of record was a March 2, 2006 decision denying her claim for
recurrence of disability, more than one year old, the Board lacks jurisdiction to review the merits
of this claim.
ISSUE
The issue is whether the Office properly found that appellant abandoned her request for a
hearing. On appeal, appellant asserts that she was too ill from cancer treatment to attend or
timely postpone the scheduled hearing.

FACTUAL HISTORY
The Office accepted that on August 31, 2004 appellant, then a 50-year-old file clerk
trainee, sustained a sprain/strain of the carpometacarpal joint of the left thumb while being
fingerprinted in the performance of duty.
On September 12, 2005 appellant claimed a recurrence of disability from September 8 to
11, 2005. She attributed her symptoms to frequent use of her left hand at work following the
accepted left thumb strain.
In a November 23, 2005 letter, the Office advised appellant of the additional evidence
needed to establish her claim. Appellant then submitted medical evidence. An Office medical
adviser reviewed the medical record on February 15, 2006 and opined that the accepted left
thumb strain should have resolved within four to six weeks.1
By decision dated March 2, 2006, the Office denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. The Office found that
appellant submitted insufficient rationalized medical evidence to meet her burden of proof.
In a letter postmarked March 27, 2006, appellant requested an oral hearing.
submitted medical records and excerpts from medical literature.

She

In an October 11, 2006 notice, the Office advised appellant that a hearing would be held
in her case on November 21, 2006 at 1:00 p.m. at the federal court house in Wichita, Kansas.
The notice was sent to appellant at her address of record.
On form dated and received November 16, 2006, appellant requested that a copy of the
hearing transcript be sent to her. The record indicates that appellant did not contact the Office or
submit additional evidence prior to the issuance of the December 7, 2006 decision.
By decision dated December 7, 2006, the Office found that appellant abandoned her
request for a hearing.
The Office found that a hearing had been scheduled on
November 21, 2006. Appellant failed to appear although she received written notice of the
hearing 30 days in advance. The Office further found that appellant did not contact the Office
before or after the scheduled hearing to explain her failure to appear.
LEGAL PRECEDENT
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary
under subsection (a) of this section is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”
1

In December 2005, the Office processed appellant’s change of address from 111 West 17th Street to 225 W 15th
Street in the same city in Kansas.

2

With respect to abandonment of hearing requests, Chapter 2.1601.6.e of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [district Office].”2
ANALYSIS
By decision dated March 2, 2006, the Office denied appellant’s claim for a recurrence of
disability related to an accepted left thumb injury. Appellant timely requested an oral hearing.
In an October 11, 2006 letter, the Office notified appellant that an oral hearing was to be held on
November 21, 2006. On appeal, she asserted that she failed to attend the scheduled hearing or
timely request a postponement as she was ill from cancer treatment. As noted, appellant must
provide an explanation for her failure to appear within 10 days of the November 21, 2006
hearing. But there is no evidence of record that she explained her failure to appear at the
scheduled hearing within 10 days of November 21, 2006.
Although appellant asserts that she was too ill to timely contact the Office, the Board
notes that appellant submitted a form on November 16, 2006, five days before the scheduled
hearing. However, appellant did not request a postponement or otherwise indicate that she could
not attend the scheduled hearing.
The evidence establishes that appellant did not request a postponement of the hearing,
failed to appear at the hearing and failed to provide adequate explanation for her failure to appear
within 10 days. The Board therefore finds that appellant abandoned her request for a hearing in
this case.
CONCLUSION
The Board finds that the Office properly found that appellant abandoned her request for a
hearing.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (January 1999). See also Chris Wells, 52 ECAB 445 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 7, 2006 is affirmed.
Issued: August 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

